Citation Nr: 1213677	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-32 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Stonecrest Medical Center in Smyrna, Tennessee, on February 6, 2008.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 decisions of the Department of Veteran's Affairs (VA) Tennessee Valley Health Care System, in Murfreesboro, Tennessee.  


FINDINGS OF FACT

1. On February 6, 2008, the Veteran was admitted for treatment at a private medical emergency department, Stonecrest Medical Center, without prior authorization for payment of the medical services provided to him, and for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2. A VA or other Federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

3. The Veteran was transferred to the nearest VA medical center on February 6, 2008, when it was determined that he could be safely transported.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by Stonecrest Medical Center on February 6, 2008, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.121, 17.1000-17.1008, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was admitted to the emergency department of a private hospital, Stonecrest Medical Center, on February 6, 2008, with complaints of severe abdominal pain.  He was transferred to the VA medical center in Murfreesboro, Tennessee, for further treatment later that same day.  Upon application later in February 2008, the Murfreesboro VA medical center denied payment or reimbursement of the medical expenses incurred at Stonecrest Medical Center.  The Veteran has appealed the VA medical center's decision to the Board.  

Generally, in cases where a claimant seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

With regard to the first requirement in the instant case, the record shows that the Veteran did not have prior authorization for his treatment.  This fact is not in dispute.  Rather, the central issue concerns whether he meets the eligibility requirements for payment or reimbursement of the emergency treatment.  

As an initial matter on this question the Board notes that the Veteran is not service-connected for any disabilities.  Thus, the claim for medical payment or reimbursement falls under 38 U.S.C.A. § 1725, which concerns emergency treatment for non-service-connected disabilities, rather than 38 U.S.C.A. § 1728, which concerns treatment for service-connected disabilities.

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: 1) he or she is enrolled in the VA health care system; and 2)	he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: 1)  he or she is financially liable to the provider of the emergency treatment for that treatment;  2) he or she has no entitlement to care or services under a health-plan contract;  3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and  4) he or she is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following: July 19, 2001; the date the veteran was discharged from the facility that furnished emergency treatment;  the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or  the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).

Payment or reimbursement under 38 U.S.C.A. § 1725 may be made only if the following eight conditions are met:  

(1) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(2) The claim for payment or reimbursement is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The standard of reasonable expectation would be met where an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

(3) A VA or other Federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent person; such as when ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.

(4)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment;

(5) The veteran is financially liable for the treatment;

(6) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part,  for the emergency treatment; 

(7) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted, without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(8) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 U.S.C.A. § 1725; 76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (codified at 38 C.F.R. § 17.1002(a)-(h)).

During the pendency of this appeal, the provisions of 38 U.S.C.A. § 1725 were amended.  

First, effective from October 10, 2008, the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123, made mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an eligible veteran furnished by a non-VA facility, if all of the pertinent criteria are otherwise satisfied.  Additionally, this amendment added a provision which essentially expanded the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or (2) until such time as a Department facility or other Federal facility accepts such transfer if:  (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. (The regulatory amendments implementing these changes were made final on December 21, 2011, and are effective as of January 20, 2012.  See Payment or Reimbursement for Emergency Treatment Furnished by Non-VA Providers in Non-VA Facilities to Certain Veterans with Service-Connected or Nonservice-Connected Disabilities, 76 Fed. Reg. 79,067 (Dec. 21, 2011).)

Second, effective from February 1, 2010, pursuant to the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725), the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party were modified so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  

These amendments are effective, and apply with respect to emergency treatment furnished on or after February 1, 2010, except where it is determined "under the circumstances applicable to the veteran, that it is appropriate to" apply the amendments to treatment received prior to the date of the Act's enactment.  Pub. L. No. 111-137, § 1(c)(2), 123 Stat. 3495, 3496.  The Board finds that it is appropriate to consider and apply the amended provisions of § 1725, in the present case.

Third, and finally, regulatory amendments were made in 2012.  Prior to the 2012 regulatory amendments payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  The 2012 amendments removed the following requirement: the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).

Thus, beginning with the 2012 regulatory amendments, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (codified at 38 C.F.R. § 17.1005(b)(1),(2)).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or other Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record.  76 Fed. Reg. at 79,071 (codified at 38 C.F.R. § 17.1005(c)(1),(2)).

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  76 Fed. Reg. at 79,072 (codified at 38 C.F.R. § 17.1005(d)). 

In the present case, the Board finds after careful consideration of the entire record, that the Veteran has satisfied the requirements for payment or reimbursement of unauthorized, non-VA medical expenses on February 6, 2008, at Stonecrest Medical Center.

First, Stonecrest Medical Center is shown to be a hospital emergency department providing emergency care to the public.  Second, the Veteran's electronic claims file establishes that he is an active participant in the VA health care system.  See 38 U.S.C.A. § 1725(b).  Third, the claims file before the Board establishes that the Veteran is personally liable for the emergency treatment and is without recourse under any other means, including coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Additionally, the claims file shows that the claim was timely filed in February 2008, which was within 90 days of the emergency treatment.  Fourth, the emergency treatment was not for an accident or work-related injury.  Additionally, as noted herein above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002(a)-(h)); see also 38 C.F.R. § 17.1004(d)(1)-(4).  Finally, the medical records from Stonecrest Medical Center show that the Veteran was transferred to the VA once he was stabilized.  See 76 Fed. Reg. at 79,072 (codified at 38 C.F.R. § 17.1005(d)).  

These facts are not in dispute.  Rather, the central issues before the Board are whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and whether a VA medical center (or other Federal facility) was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson  

 With regard to the first question, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In fact, the Veteran wrote in support of his appeal in April 2008 that he sought emergency treatment because he thought he was having a heart attack.  He testified at his June 2011 Board hearing that he thought he was having a heart attack because he was experiencing such symptoms as chest pain, arm pain, and shaking.  His wife took him to the hospital because she also believed he was having a heart attack.  The Veteran's wife wrote in January 2010 concurring, and adding that the Veteran was in unbearable pain at that time.  Thus, the Board finds that a prudent layperson would have understood it to be a medical emergency.  See 38 C.F.R. § 17.1002(b).   

With regard to the second question, the Board finds that a VA medical center (or other Federal facility) was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson  See 38 C.F.R. § 17.1002(c).  The Veteran testified that a VA medical center was approximately 18 to 22 miles from his home, whereas the private hospital was only one and one-quarter miles away.  Although the claims file does not contain any evidence showing the actual distance to the nearest VA medical center, the Board finds the Veteran's estimate to be a credible and reasonable approximation.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

On review of this question, three VA clinicians, in March 2008, August 2009, and November 2009, respectively, determined that a VA medical center was feasibly available.  The basis for this determination is not provided, but the Board notes that in determining whether a VA facility was "feasibly available," an adjudicator must consider the urgent nature of the medical condition and the length of any delay that would have been required to obtain treatment at a VA facility.  The fact that a VA medical center is located in the same city as the private hospital where treatment was performed is not an adequate basis for a finding that a VA facility was available for the necessary treatment.  Id. at 327.

With this in mind, the Board finds, with due respect to the medical providers' determinations, that although a VA medical center may have been available in the same town, that VA medical center is not shown to have been feasibly available at that time such that a prudent person would have considered it reasonable for the Veteran to attempt to reach that VA medical center when considering the relatively close distance between his home and the private hospital, especially when keeping in mind the severity of his symptoms at that time.  

In light of the foregoing, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on February 6, 2008, at Stonecrest Medical Center have been met.  Accordingly, the appeal is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency services rendered at Stonecrest Medical Center on February 6, 2008, is granted.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


